Citation Nr: 0121074	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  92-17 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from May 1941 to November 
1945 and died in June 1979.  The appellant is the veteran's 
surviving spouse.  

In November 1986, the Board of Veterans' Appeals (Board) 
determined that the cause of the veteran's death was not 
related to an inservice disease or injury or exposure to 
radiation and denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
That decision was final based on the evidence then of record.  
38 U.S.C. §§ 4003, 4004 (1982); 38 C.F.R. § 19.181(a) (1986).  

In September 1992, the appellant again claimed entitlement to 
service connection for the cause of the veteran's death and 
asserted that the cause of his death was related to exposure 
to asbestos while in service.  In an October 1992 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denied service connection for the 
cause of the veteran's death due to exposure to asbestos.  
The appellant perfected an appeal of the October 1992 
decision.  

Thereafter, the appellant supplemented her claim by advancing 
various theories of etiology for the veteran's fatal 
carcinoma of the tongue with right cervical metastases, and 
by submitting additional evidence in support of these 
theories, but in August 1998, the Board found that new and 
material evidence had not been submitted to reopen the 
previously and finally denied claim.  However, in evaluating 
the issue of new and material evidence, the Board applied the 
standard established by the Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, the Colvin 
standard for determining what constituted new and material 
evidence to reopen was overruled by the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), which held that evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously considered, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In effect, the Federal 
Circuit endorsed the regulatory definition set forth in 
38 C.F.R. § 3.156(a).  New evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its . . . decision."  Hodge v. West, 155 F.3d 
at 1363.  

The appellant appealed the Board's August 1998 decision to 
the Court of Appeals for Veterans Claims.  In a May 1999 per 
curiam order, the Court vacated the Board's decision and 
remanded the case to the Board for consideration under the 
more liberal standard for new and material evidence 
established in Hodge.  

In November 1999, the appellant's attorney-representative was 
notified that the appellant's case had been transferred to 
the Board, and that the appellant had 90 days in which to 
submit additional argument and evidence in support of her 
appeal.  In January 2000, the attorney-representative 
requested that the case file be remanded to the RO for 
adjudication of the issue of whether new and material 
evidence has been submitted by applying the standard 
established in Hodge.  The attorney-representative also 
stated that the appellant would submit additional evidence 
and arguments at that time.  

Accordingly, in February 2000, the Board remanded this matter 
to the RO for readjudication.  


REMAND

Following the previous remand, jurisdiction over the case was 
transferred to the RO in Houston, Texas.  In March 2000, that 
RO found, in effect, that the new evidence was not material 
and denied the pending application to reopen the claim.  In 
correspondence to the RO later the same month, the attorney-
representative stated that the previous appellate actions, 
including the Court's order in May 1999, specifically 
permitted the appellant to submit additional evidence and 
argument in this matter prior to issuance of a decisional 
document by the RO.  The attorney-representative requested 
withdrawal of the supplemental statement of the case issued 
in March 2000 and 90 days within which to submit additional 
evidence and argument to the RO.  The attorney-representative 
also advised the Board of his claim for relief in a letter 
dated in April 2000.  In a response dated the following 
month, the Board informed the attorney-representative that in 
view of the Board's February 2000 remand, the appellant had 
the right to submit additional evidence and argument to the 
RO as a matter of right.  

In April 2001, the RO informed the appellant that her appeal 
was being returned to the Board for further appellate 
consideration.  The Board informed the attorney-
representative of this correspondence in a letter dated April 
20, 2001.  In a letter to the Board dated April 25, 2001, the 
attorney-representative argued that before the RO could 
certify the case to the Board, it had to develop the claim 
for service connection for cause of death based on the 
asserted exposure of the veteran to ionizing radiation in 
accordance with the provisions of 38 C.F.R. § 3.311 (2000), 
as the attorney-representative had previously requested.  The 
attorney-representative said that, as far as he knew, the RO 
had not taken the necessary steps to secure the required dose 
estimate and to adjudicate the radiation exposure claim as 
required by the cited regulation.  

In further correspondence from the attorney-representative 
dated and received at the Board in May 2001, the attorney-
representative noted that the claim for service connection 
for the cause of death was subject to notice and development 
under the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096.  He reiterated 
that he strongly objected to the RO's certifying the case to 
the Board prior to compliance with the act.  He argued that 
the certification was premature and that the RO had failed to 
respond to his request for further development of the 
radiation claim and to recognize that the claim was governed 
by the provisions of the Veterans Claims Assistance Act of 
2000.  

As noted by the attorney-representative, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the requirement that claims be well 
grounded and redefines the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act contains a number of sections, including a section 
that revises and expands the duty to assist, which is to be 
codified at 38 U.S.C. § 5103A under the heading "Duty to 
assist claimants."  Subsection (f) of new § 5103A provides 
that "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title 
[38 U.S.C.A. § 5108]."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098.  
(Emphasis added.)  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. §§ 5102 and 
5103, that do not appear to fall within the ambit of new § 
5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty to assist provisions may not apply until new and 
material evidence is submitted to reopen a previously and 
finally denied claim.  This seems all the more the case when 
it is considered that the issue of new and material evidence 
is jurisdictional for the Board.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  On the other hand, the new 
law seems to suggest that some limited duties devolve on VA 
even in the context of an application to reopen, since the 
language of the new § 5103A(f) seems to apply only to the new 
"duty to assist" section itself.  "[W]here Congress 
includes particular language in one section of a statute but 
omits it in another section of the same Act, it is generally 
presumed that Congress acts intentionally and purposely in 
the disparate inclusion or exclusion."  Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552, 556 (1994), quoting Russello v. 
United States, 464 U.S. 16, 23 (1983) (internal quotation 
marks omitted).  

The reference to new § 5103A in the language of new § 
5103(a), quoted above, is problematic but could be construed 
as merely requiring the Secretary to inform a claimant who is 
attempting to reopen that the duty to assist under new 
§ 5103A does not apply until the claimant submits new and 
material evidence.  However, the Secretary would still have 
the duty under new § 5103(a) to notify him of "any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim."  Cf. Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992) (veteran was prevented from presenting new and 
material evidence by VA's failure to assist him in developing 
his "prospective reopened claim" for service-connected 
disability).  A statute must be construed, if at all 
possible, to give effect and meaning to all its terms and to 
avoid rendering any portions meaningless or superfluous.  
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  For 
that reason, the fact that the term "claimant" is broadly 
defined in new 38 U.S.C. § 5100 to seemingly include those 
filing applications to reopen does not change the conclusion 
herein that the duty to assist provisions of new § 5103A do 
not apply to applications to reopen.  If the duty-to-assist 
provisions of new § 5103A were held to apply even to such 
applications, the prohibition set forth in new § 5103A(f) 
would be superfluous.  Since the provision restates existing 
law with respect to applications to reopen, there would be no 
need to include the provision in the new law unless Congress 
intended to apply it to the new § 5103A duty-to-assist 
provisions.  

The Board observes that the express purpose of the Veterans 
Claims Assistance Act of 2000 was to overrule the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  However, the Morton case involved only original 
claims for service connection.  Title 38 of the United States 
Code, viewed as a whole, places a significant burden on the 
claimant when he or she seeks to reopen a previously and 
finally denied claim.  It makes sense to place a significant 
burden on VA in the context of an original claim, when a 
claim for service connection is initially filed and VA has 
access to much of the evidence needed to support it.  
However, if the development required in the first instance 
must be repeated with every application to reopen, it makes 
no sense to make a distinction between the two scenarios, 
except perhaps for effective date purposes - a purpose that 
could be accomplished by a simple amendment to the effective 
date statutes.  See Timex V.I., Inc. v. United States, 157 
F.3d 879, 886 (Fed. Cir. 1998) (a statutory construction that 
leads to an absurd result is to be avoided if at all 
possible).  

On an attempt to reopen, it makes sense to place much of the 
initial burden to the claimant to submit new and material 
evidence, since the prior denial is already of record and 
should inform the claimant of the basis of the denial.  
Interpreting the Veterans Claims Assistance Act of 2000 as 
requiring VA to inform the claimant of the specific evidence 
necessary to reopen - but not undertaking the full 
development required by the Act - makes sense if a key 
purpose underlying the concept of new and material evidence 
is judicial economy.  

The Board further notes that the Veterans Benefits 
Administration (VBA) has undertaken additional obligations.  
VBA Fast Letter 01-13 of February 5, 2001, states that in 
applications to reopen, VA will attempt to get evidence from 
any new source identified by the claimant.  Once that 
evidence is received, it will be reviewed to determine 
whether it is new and material.  

This case, however, involves claimed radiation exposure, 
which places the matter in a somewhat more problematic 
context.  The Board notes that the underlying cause of death 
was cancer of the tongue and that this is now a radiogenic 
disease under the provisions of 38 C.F.R. § 3.311(b)(2) 
(2000).  ("Any other cancer" was added to the list of 
radiogenic diseases, effective September 24, 1998.  See 63 
Fed. Reg. 50993-50995 (1998).)  A radiogenic disease is 
defined as a disease that may be induced by ionizing 
radiation.  38 C.F.R. § 3.311(b)(2).  

The attorney-representative has maintained that the RO must, 
under 38 C.F.R. § 3.311, develop the claim for service 
connection for cause of death due to exposure to ionizing 
radiation.  Subsection (a)(1) of that regulation provides 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. §§ 
3.307 or 3.309, "and it is contended the disease is the 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses."  

It does not appear that the veteran participated in the 
American occupation of Hiroshima or Nagasaki after World War 
II, and the record does not indicate that he participated in 
the atmospheric testing of nuclear weapons.  In all claims 
involving radiation exposure other than those based on direct 
participation in atmospheric nuclear testing by the United 
States or participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946, the law 
provides that

a request will be made for any available 
records concerning the veteran's exposure 
to radiation.  These records normally 
include but may not be limited to the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and 
other records which may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records will be forwarded to the Under 
Secretary for Health, who will be 
responsible for 


preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  

38 C.F.R. § 3.311(a)(2)(iii).  

However, further development of a claim such as this is 
required only where "some exposure" to ionizing radiation 
is shown; absent competent evidence that the veteran was 
exposed to radiation in service, VA is not required to 
forward the claim for consideration under 38 C.F.R. § 
3.311(b)(1) by the Under Secretary for Benefits.  See Wandel 
v. West, 11 Vet. App. 200, 205 (1998); Ramey v. Gober, 120 
F.3d 1239, 1244 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 
1171 (1998).  The November 1986 Board decision denied service 
connection for cause of death on a radiation basis in large 
measure because there was no evidence that the veteran was 
exposed to ionizing radiation in service.  (The Board's 
considered the radiation claim under the provisions of the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984), and 
38 C.F.R. § 3.311b (1986) - the predecessor regulation to the 
current 38 C.F.R. § 3.311 - that was promulgated pursuant to 
the Act.)  

Insofar as at least some of the information required to 
complete the application is under the control of the 
government, some development of the radiation aspect of this 
case appears to be indicated before a judgment can be made as 
to whether new and material evidence has been submitted.  

In order to comply with prior appellate decisions in this 
matter and to comply with applicable provisions of the 
Veterans Claims Assistance Act of 2000, the Board concludes 
that further limited development is therefore necessary.  
Accordingly, the case is REMANDED for the following action:  

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should review the file to 
determine whether it is necessary to make 
a request for any further available 
records concerning the veteran's claimed 
exposure to radiation in service.  Any 
further request for records should 
include, but not be limited to the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained; service medical records; and 
other records which may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records should be forwarded to the Under 
Secretary for Health for preparation of a 
dose estimate, to the extent feasible, 
based on available methodologies.  

3.  The RO should also undertake 
reasonable steps to inform the appellant 
of "any information, and any medical or 
lay evidence, not previously provided to 
[VA] that is necessary to substantiate" 
her application to reopen her previously 
and finally denied claim of entitlement 
to service connection for the cause of 
the veteran's death.  The appellant 
should be informed that medical opinions 
by examining or treating physicians 
specifically relating the cause of the 
veteran's death to his service or to any 
incident during his service would be 
especially helpful in adjudicating her 
appeal.  The appellant should also be 
provided with the opportunity to submit 
any available evidence showing that the 
veteran was in fact exposed to ionizing 
or non-ionizing radiation during service.  

4.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the claim now 
on appeal, the RO should reopen the 
claim.  In particular, if any exposure to 
ionizing radiation in service is shown, 
the claim should be reopened and 
forwarded to the Under Secretary for 
Benefits for consideration under 
38 C.F.R. § 3.311(b)(1).  Following any 
further indicated development, the RO 
should adjudicate the claim on a de novo 
basis without regard to the finality of 
any prior determination.  In so doing, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and her attorney-
representative, and they should be 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



